Mark Williams, Esq.
LAW OFFICES OF MARK E. WILLIAMS, P.C.
Suite 102, BankPacific Building
166 West Marine Corps Drive
Dededo, Guam 96929
Telephone: 637-9620
Facsimile: 637-9660

                            IN THE DISTRICT COURT OF GUAM
                                 BANKRUPTCY DIVISION

In Re:                                )                   BC CASE NO.           12-00041
                                      )
                                      )
     Beach Resorts LLC                )                   DECLARATION IN SUPPORT
                                      )                   OF FIRST DAY PLEADINGS
                                      )
                Debtor.               )
                                      )
_____________________________________ )


I, Bartley Jackson, hereby declare as follows::



1. I am a principal and the General Manager for Beach Resorts LLC. I am familiar with

the day-to-day operations, business, financial affairs and restructuring efforts, and am

authorized to execute this Affidavit on behalf of the Debtor. I maintain my offices in

Tamuning, Guam.



2. On July 27, 2021, Beach Resorts LLC filed with this Court a voluntary petition for relief

under Chapter 11 of Title 11 of the United States Code, as well as certain other pleadings

(collectively, “the First Day pleadings”).



3.       I am authorized by Beach Resorts LLC to submit this affidavit on its behalf in

support of the subject petition for relief and First Day pleadings. All of the facts in this



                  Case 21-00034 Document 9 Filed 07/27/21 Page 1 of 6
AFFIDAVIT IN SUPPORT
Page 2



affidavit are based on my personal knowledge, my review of relevant documents,

information supplied to me by other members of Beach Resorts LLCs management team,

or professionals retained by Beach Resorts LLC, or my opinion based on my experience

and knowledge of Beach Resorts LLC’s business and financial condition. If I were called

upon to testify, I could and would testify competently to the facts herein.



4.     In order to continue its business operations without interruption, it is necessary for

Beach Resorts LLC to be authorized to continue payment of wages and benefits to

employees, to continue payment of certain utilities, taxes, insurance, and to employ the

professional services of a C.P.A., and bankruptcy counsel.



5.     Beach Resorts LLC’s cash accounts are presently collateralized or subject to a lien,

levy, security agreement or similar interest held by the Bank of Guam and recorded liens

by the Guam Department of Revenue & Taxation.



6.     Beach Resorts LLC is approximately one (1) month delinquent on all accounts for

electrical services and utilities, plus any liability for services incurred but not yet billed.



7.     The utilities services that arise in the normal and ordinary course of business, and

are necessary for Beach Resorts LLC’s continued operations effective as of July 27, 2021,

include the following service providers:

       Guam Power Authority
       Guam Telephone Authority
       Guam Water Works Authority



                 Case 21-00034 Document 9 Filed 07/27/21 Page 2 of 6
AFFIDAVIT IN SUPPORT
Page 3



       Docomo Inc.
       Pacific Waste
       Xerox Corporation
       Tropical Pool Service
       Marianas Cablevision
       Island Elevator
       AON Insurance
       Selectcare Insurance

8.     Beach Resorts LLC also presently has approximately nine (9) employees who
are paid on a b i - weekly or other basis, and whose continued employment is
essential but not possible unless wages and other benefits are paid in a prompt and
timely manner. Said payroll is approximately $8,700.00 per p a y p e r i o d . A
true and correct copy of the Employee Roster for Beach Resorts LLC is attached
herein and identified as Exhibit “A”, and incorporated herein by reference;


9.     It is in the best interests of Beach Resorts LLC and its continued viability, for
these wages and benefits to be paid in a timely manner to insure continued
operations. The actual and necessary costs of preserving the subject estate
include wages, salaries and benefits for services rendered after the
commencement of this bankruptcy case.


10.    Beach Resorts LLC is current on any payment of its obligations for wages, salaries
and benefits, including vacation, sick leave and severance pay. And any such obligations
which may have been earned during the 90-day period before the filing of the subject
petition do not exceed the priority to which such pre-petition wages or associated benefits
are entitled under 11 USC §507(a)(3);

11.    Beach Resorts LLC is also in need of the professional assistance of an Accountant,

Financial Advisor and Bankruptcy Counsel, in order to obtain assistance in post-

confirmation matters including but not limited to: preparation of its First-Day pleadings,




                Case 21-00034 Document 9 Filed 07/27/21 Page 3 of 6
AFFIDAVIT IN SUPPORT
Page 4



preparation for and attendance at creditors meeting(s), preparation of its plan of

reorganization, operating report, and other post-confirmation matters.



                                         /s/Bartley Jackson__               7/27/21
                                         Bartley Jackson                    Date




                Case 21-00034 Document 9 Filed 07/27/21 Page 4 of 6
             - EXHIBIT “A” -




Case 21-00034 Document 9 Filed 07/27/21 Page 5 of 6
Hotel Santa Fe Guam
Payroll Summary for PPE 07/15/2021



                                                                                                Night                                     Social                   Health
                                                 OT       ND     Part-                                                     Federal                   Medicare                   Total
      Employee's Name        Status Hrly Rate                             ND Hrs Regular Pay Differential   Gross Pay                    Security                Insurance                 NET PAY
                                                Rate     Rate    Time                                                    Withholding                 Employee                 Deduction
                                                                                                 Pay                                    Employee                  (pre-tax)

Jackson, Bartley A.                   27.69                                                                   2,400.00           0.00       148.80       34.80                    183.60    2,216.40
Ramos, Ronald                         20.77                                                                   1,800.00           0.00       111.60       26.10                    137.70    1,662.30

Tsiao, 'Aurora G.             M-2     13.85                                                                   1,200.00          35.00        74.40       17.40         6.00       132.80    1,067.20

Flores, Edward H              S-0     11.60                                                                   1,005.36          93.00        62.33       14.58         3.08       172.99      832.37
Yamaguchi, Melvin R           M-1     10.38                                                                     899.84          23.00        55.79       13.05         9.08       100.92      798.92
                                                                                                              7,305.20         151.00       452.92      105.93        18.16       728.00    6,577.20

Toves, Annierita              S-3      8.85     13.28     0.25    57.50      0.00      508.88        0.00       508.88           0.00        31.55        7.38                     38.93      469.95

Fukunaga, Kenneth             S-1      8.75     13.13     0.25    59.50     50.00      520.63       12.50       533.13          21.00        33.05        7.73                     61.78      471.34

Lozano, Fernando              S-1      8.75     13.13     0.25    65.00      0.00      568.75        0.00       568.75          23.00        35.26        8.25                     66.51      502.24
Aldan, Tomas                  S-2      8.75     13.13     0.25    42.00      0.00      367.50        0.00       367.50           0.00        22.79        5.33                     28.11      339.39
                                                                 224.00     50.00     1,965.75      12.50     1,978.25          44.00       122.65       28.68         0.00       195.34    1,782.91


                                                                                      1,965.75      12.50     9,283.45         195.00       575.57      134.61        18.16       923.34    8,360.11




                                                        Case 21-00034 Document 9 Filed 07/27/21 Page 6 of 6
